Title: To George Washington from Baron Otto de Wurmser, 22 April 1794
From: Wurmser, Baron Otto de
To: Washington, George


          
            Monsieur
            Par francfort au Duché de Wirtembergà Louisbourg
              ce 22 avril 1794
          
          C’est avec une Confiance Sans Bornes, et avec une profonde veneration pour les vertus
            et les Sublimes qualités de vôtre Excellence, que je prend la liberté de m’adresser à
            elle, pour la prier de m’aider dans la pénible recherche de la malheureuse mere de ma
            femme. Cette respectable femme S’apelle Md. de Bayeux, agé de 84 ans, habitante du Cap
            françois Côtes et Isle de St. Domingue; Elle etoit Sur Son habitation du Port Margot
            paisible et tranquille lors de la premiere revolte des Negres; elle a été Sauvé comme
            par miracle du feû qui avoit été mis aux quatre coins de Sa maison, d’oû on là emportée
            en chemin, pour l’embarquer pour la ville du Cap; depuis le Sac de cette malheureuse
            ville, nous n’avons Sçu nous en procurer aucune nouvelle; et comme l’on dit que quelques
            habitans de ces malheureuses contrées ont eu le bonheur de Se Sauver à Philadelphie, et
            ne connoissant personne dans cette ville, J’ose implorer les bontés et l’humanitée de
            Vôtre Excellence, et la pries de faire faire la recherche de cette tendre mere parmi les
            refugiés françois de cette Colonie, la prendre Sous Sa protection; Si parmi le nombre de
            ces malheureux Colons refugiés, il y en avoit une du nom de chabert et petite fille de
            nôtre mere, J’ose egalement la recommander aux bontés de Votre Excellence. La faveur
            Seroit complette Si elle daignoit me faire instruire du Sort de ces malheureux mais bien
            chers Parens. Je ne cesserai de faire des voeux pour la prosperité et la Conservation
            des jours précieux de vôtre Excellence. Ma reconnoissance egalera le profond Respect
            avec le quel Je Suis. Monsieur de Vôtre Excellence le trés humble et trés obeissant
            Serviteur
          
            Le Baron Otto de Wurmseraide Mareschal General des Logis des Armées du
              Royde france et chambellan de L’Electeur de Saxe.
          
        